DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 3, 5, 7, 9, and 11-13 are pending in this application. Claims 2, 4, 6, 8, and 10 have been canceled. Claims 1, 3, 5, 7, 9, and 11 are amended, and claims 12 and 13 have been added. The indefiniteness rejection of claims 1, 2, and 11 have been withdrawn.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 1, 3, 11, and 13 are objected to because of the following informalities (underlined for clarity):  
Regarding claim 1, Applicant claims “…based on determining that a width of a travelable area of the snow-removed area included in the the collected snow removal information”. The examiner recommends removing the second “the”.
Regarding claim 3, Applicant claims “2) determining that the width of the travelable area is equal to or greater than the calcualted threshold width”.
Regarding claim 11, Applicant claims “…based on determining that a width of a travelable area of the snow-removed area included in the the collected snow removal information”. The examiner recommends removing the second “the”.
Regarding claim 13, Applicant claims “… 3) an oncoming vehicle is recognzied as passign…”.
 Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Masaki (WO 2009090729 A1), hereafter Masaki, in view of Kutila (US 20190294167 A1), hereafter Kutila.
Regarding claim 1, Masaki teaches a traffic control system comprising:
	A management and control system configured to:
Collect snow removal information on a snow-removed area of a snow-covered section of a road from at least one of a snow removal vehicle that performs snow removal work in the snow-covered section or the automatic driving vehicle that travels in the snow-removed area of the snow-covered section (0014, snow removal work status is received from snow plow or other vehicle in vicinity);
Calculate the traveling environment information of the snow-removed area in the snow-covered section based on the collected snow removal information (0022, route is calculated based on the snow removal information); and 
Transmit the calculated traveling environment information to the vehicle control system of the automatic driving vehicle (0006, navigation device provided with information on the snow removed road).
Masaki fails to teach, however, wherein the traffic control system comprises:
A vehicle control system configured to control an automatic driving vehicle to travel along a target traveling route under automatic travel control; and
Wherein the vehicle control system is configured to:
In response to receiving the calculated traveling environment information:
1)	Correct map information stored in the automatic driving vehicle using the calculated traveling environment information for the snow-removed area and
2)	Determine whether the target traveling route of the automatic driving vehicle runs through the snow-removed area indicated in the calculated traveling environment information based on the corrected the map information
When the target traveling route of the automatic driving vehicle does not run through the snow-removed area indicated in the calculated traveling environment information, perform first automatic driving control based on i) the corrected map information, ii) location information of the automatic driving vehicle, and iii) external environment recognition information of an external environment of the automatic driving vehicle; and 
When 1) the target traveling route of the automatic driving vehicle runs through the snow-removed area indicated in the calculated traveling environment and 2) the automatic driving vehicle is determined to be able to travel through the snow removed area based on determining that a width of a travelable area of the snow-removed area included in the collected snow removal information is greater than a width of the automatic driving vehicle, perform second automatic driving control based on i) the location information of the automatic driving vehicle, ii) the corrected map information, and iii) external environment recognition information of the external environment of the automatic driving vehicle.

Kutila, however does teach wherein the traffic control system comprises:
A vehicle control system configured to control an automatic driving vehicle to travel along a target traveling route under automatic travel control (0007, system for autonomous vehicle); and
Wherein the vehicle control system is configured to:
In response to receiving the calculated traveling environment information:
1)	Correct map information stored in the automatic driving vehicle using the calculated traveling environment information for the snow-removed area (0065, road condition information received and stored in memory, broadcast to vehicle); and
2)	Determine whether the target traveling route of the automatic driving vehicle runs through the snow-removed area indicated in the calculated traveling environment information based on the corrected the map information (0066, vehicle determines if there is snow or ice on the road);
When the target traveling route of the automatic driving vehicle does not run through the snow-removed area indicated in the calculated traveling environment information (0007, in warmer weather, vehicle drives outside ruts in the road), perform first automatic driving control (0042, vehicle autonomously navigates) based on i) the corrected map information (Fig. 4, map having multiple routes with different driving conditions), ii) location information of the automatic driving vehicle (Fig. 27, vehicle having a GPS chipset), and iii) external environment recognition information of an external environment of the automatic driving vehicle (0042, use of environment perception sensors to navigate autonomous vehicle); and 
When 1) the target traveling route of the automatic driving vehicle runs through the snow-removed area indicated in the calculated traveling environment (Fig. 12, vehicle determining if there is clearance to pass the obstacle, 0077, partially blocked lane due to snow covered road) and 2) the automatic driving vehicle is determined to be able to travel through the snow removed area based on determining that a width of a travelable area of the snow-removed area included in the collected snow removal information is greater than a width of the automatic driving vehicle (0077, first determines the clearance information on the obstacle in the road, clearance determined by distance measuring sensors), perform second automatic driving control (0042, vehicle autonomously navigates) based on i) the corrected map information (Fig. 4, map having multiple routes with different driving conditions), ii) location information of the automatic driving vehicle (Fig. 27, vehicle having a GPS chipset), and iii) external environment recognition information of an external environment of the automatic driving vehicle (0042, use of environment perception sensors to navigate autonomous vehicle).
Masaki and Kutila are analogous because they are in the same field of endeavor, vehicle navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have modified the snow removal information of Masaki to have included the autonomous navigation of Kutila in order to provide a means of autonomously navigating potentially treacherous environments. The motivation to combine is to allow an autonomous vehicle to better navigate potentially dynamic environments.
Claim 11 is similar in scope to claim 1, and is similarly rejected.

Regarding claim 3, the combination of Masaki and Kutila teaches the traffic control system for the automatic driving vehicle according to claim 1, and Kutila further teaches wherein the vehicle control system determines that the width of the travelable area of the snow-removed area is greater than the width of the automatic driving vehicle by 1) calculating a threshold width greater than the width of the automatic driving vehicle (0077, initial vehicle determines clearance value of road obstruction, vehicle requests clearance information from cloud server) and 2) determining that the width of the travelable area is equal to or greater than the calculated threshold width (Fig. 12, determination of clearance to pass obstacle, 0054, determination of obstacle threshold).
Masaki and Kutila are analogous because they are in the same field of endeavor, vehicle navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the threshold determination of Kutila in order to provide a means of detecting traversable routes. The motivation to combine is to allow the autonomous vehicle to reactively determine if a route is traversable.

Regarding claim 5, the combination of Masaki and Kutila teaches the traffic control system for the automatic driving vehicle according to claim 3, and Kutila further teaches wherein when the vehicle control system determines that the width of the travelable area in the snow-removed area is smaller than the threshold width, the vehicle control system sets the target traveling route for the second automatic driving control in accordance with a magnitude relation between the width of the travelable area and the threshold width (0063, vehicle determines if passage is too narrow, generates an alternate route).
Masaki and Kutila are analogous because they are in the same field of endeavor, vehicle navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the threshold determination of Kutila in order to provide a means of reacting to an impassable route. The motivation to combine is to ensure that the autonomous vehicle has a means of reacting to an environment through which it cannot pass.

Regarding claim 7, the combination of Masaki and Kutila teaches the traffic control system for the automatic driving vehicle according to claim 3, and Kutila further teaches wherein when the vehicle control system determines that the width of the travelable area is less than the threshold width and when a preceding vehicle is recognized as passing through the travelable area, the vehicle control system switches the second automatic driving control to preceding-vehicle following control to allow the automatic driving vehicle to follow a traveling trajectory of the preceding vehicle (0054, determination of obstacle threshold, vehicle requests clearance information, follows vehicle trajectory provided by cloud server, Examiner’s note: “vehicle trajectory” is being interpreted as the trajectory a preceding vehicle has made, specifically, the first vehicle in 0053).
Masaki and Kutila are analogous because they are in the same field of endeavor, vehicle navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the threshold determination of Kutila in order to provide a means of reacting to a difficult to pass route. The motivation to combine is to ensure that the autonomous vehicle has a means of reacting to an environment through which it cannot pass.



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Masaki in view of Kutila as applied to claim 3 above, and further in view of Fairfield (US 9201421 B1), hereafter Fairfield.
Regarding claim 9, the combination of Masaki and Kutila teaches the traffic control system for the automatic driving vehicle according to claim 3, but fails to teach wherein when the vehicle control system determines that the width of the travelable area is less than the threshold width and when an oncoming vehicle is recognized as passing through the travelable area, the vehicle controls system suspends the second automatic driving control and requests an occupant of the automatic driving vehicle to take over driving
Fairfield, however, does teach wherein when the vehicle control system determines that the width of the travelable area is less than the threshold width and when an oncoming vehicle is recognized as passing through the travelable area (Col. 4, Lines 34-37, detection of narrow two lane road with obstacle, oncoming and out-going traffic sharing a lane), the vehicle controls system suspends the second automatic driving control and requests an occupant of the automatic driving vehicle to take over driving (Col. 13, Lines 21-28, switching to human controlled operation based on object detection).
Masaki, Kutila, and Fairfield are analogous because they are in the same field of endeavor, vehicle navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the oncoming vehicle determination of Fairfield in order to provide a means of reacting to a potential head-on collision. The motivation to combine is to ensure that the autonomous vehicle has a means of reacting to an environment through which it cannot pass.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Masaki in view of Kutila as applied to claim 1 above, and further in view of Gupta (US 9766336 B2), hereafter Gupta.
Regarding claim 1, the combination of Masaki and Kutila teaches the traffic control system according to claim 1, but fails to teach wherein the collected snow removal information includes information on a shape and a height of each of left and right snow walls of respective sides of the travelable area of the snow-removed area.
Gupta, however, does teach wherein the collected snow removal information includes information on a shape and a height of each of left and right snow walls of respective sides of the travelable area of the snow-removed area (Col. 3, Lines 29-42, determination of obstacle shape and height of object).
Masaki, Kutila, and Gupta are analogous because they are in the same field of endeavor, vehicle navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the obstacle shape and height determination of Gupta in order to provide a means of determining further characteristics of the snow surrounding the vehicle. The motivation to combine is to further ensure the autonomous vehicle can navigate through the travel route.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Masaki in view of Kutila as applied to claim 1 above, and further in view of Tsurumi (US 20200005647 A1), hereafter Tsurumi.
Regarding claim 13, the combination of Masaki and Kutila teaches the traffic control system according to claim 1, and Kutila further teaches wherein the vehicle control system determines that the 1) width of the travelable area of the snow-removed area is greater than the width of the automatic driving vehicle but less than twice the width of the automatic driving vehicle and 2) an oncoming vehicle is recognized as passing through the travelable area toward the automatic driving vehicle (0088, determination of oncoming vehicle in area where there are three ruts in which to drive for two-directional traffic). 
The combination of Masaki and Kutila fails to teach, however, wherein the vehicle control system i) searches for a retreat area along the road prior to the automatic vehicle entering the travelable area, ii) suspends the second automatic driving control, and iii) requests an occupant of the automatic driving vehicle to take over driving and move the automatic driving vehicle to the retreat area to allow the oncoming vehicle to pass.
Tsurumi, however, does teach wherein the vehicle control system i) searches for a retreat area along the road prior to the automatic vehicle entering the travelable area (0126, vehicle determines waiting space), ii) suspends the second automatic driving control, and iii) requests an occupant of the automatic driving vehicle to take over driving and move the automatic driving vehicle to the retreat area to allow the oncoming vehicle to pass (0155, in maneuvering to the waiting space, the driver may cause the own vehicle to escape).
Masaki, Kutila, and Tsurumi are analogous because they are in the same field of endeavor, vehicle navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the waiting space of Tsurumi in order to provide a means of responding to an oncoming vehicle. The motivation to combine is to ensure the autonomous vehicle does not cause a collision when traveling through a narrow area.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE A WOOD whose telephone number is (571)272-6830. The examiner can normally be reached M-F, 8:00 AM to 4:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.A.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664